        Case 4:20-cv-05640-YGR Document 751 Filed 05/21/21 Page 1 of 23




                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA
                           BENCH TRIAL CIVIL MINUTES

 Date: 5/21/2021                 Time: 8:00AM              Judge: YVONNE
                                                           GONZALEZ ROGERS
 Case No.: 20-cv-5640-YGR        Case Name: Epic Games v. Apple Inc.

TIME: 8:00AM -10:16AM; 10:35AM-12:26PM; 1:16PM-2:25PM

Attorney for Plaintiff: Lead counsel: Katherine Forrest and Gary Bornstein

Attorney for Defendant: Lead counsel Richard Doren and Karen Dunn and Veronica Moye

 Deputy Clerk: Frances Stone                          Court Reporter:
                                                      PAM HEBEL (8:00AM)
                                                      DIANE SKILLMAN (1:15 PM)
                                                      RAYNEE MERCADO (10:35 AM)

BENCH TRIAL BEGAN: 5/3/2021
                                       PROCEEDINGS
Case called. Discussion with counsel.
Counsel to submit final findings fact/conclusions of law by 5/28/2021 by 12:00 noon PDT.

Defendant Apple attorney Veronica Moye calls witness Tim Cook for Direct.
Plaintiff Epic attorney Gary Bornstein Cross of witness Tim Cook.
RECESS (20 minutes)
Plaintiff Epic attorney Bornstein resumes Cross of witness Cook.
Defendant Apple attorney Moye Redirect of witness Cook. Plaintiff Epic attorney Bornstein Re-
cross of witness Cook. Redirect. Court questions to witness Cook. Redirect. Re-cross. Witness
excused from stand.
RECESS(until 1:15pm)
Plaintiff Epic attorney Brent Byars resumes Cross of witness Aviel Rubin. Defendant Apple
attorney Jason Lo Redirect of witness Rubin. Re-Cross. Witness excused from the stand.
PLAINTIFF RESTS.
DEFENDANT RESTS,
Discussion with counsel. The Court states on the record all exhibits that have been admitted into
evidence.
RECESS FOR THE DAY. Further Bench Trial Monday , May 24, 2021 at 8:00 AM.
EXHIBITS ADMITTED IN EVIDENCE:
DEFENDANT:
DX 3084-A
DX 5573 (subject to sealing)

Continued on Page Two>>>>>>>>>>>>>>
       Case 4:20-cv-05640-YGR Document 751 Filed 05/21/21 Page 2 of 23




                                   PAGE TWO
                            BENCH TRIAL CIVIL MINUTES

 Date: 5/21/2021              Time: 8:00AM              Judge: YVONNE
                                                        GONZALEZ ROGERS
 Case No.: 20-cv-5640-YGR     Case Name: Epic Games v. Apple Inc.

PLAINTIFF :
PX0089
PX 1721-video clip
PX 1677-video clip
PX 1725-video clip
PX 1678
PX1701
PX 1709
PX 1813
PX 1703

*********************************************************
COURT STATES ON THE RECORD ALL EXHIBITS THAT HAVE BEEN
ADMITTED IN EVIDENCE IN THIS CASE:

6
9
30
41
42
43
46
47
48
56-A
52
56
57
58
59
60
61
62
63
64
66
72
79
80
      Case 4:20-cv-05640-YGR Document 751 Filed 05/21/21 Page 3 of 23




PAGE THREE EXHBITS ADMITTED IN EVIDENCE;

89
98
99

101
102
104
108
110
111
112
113
114
115
116
117
119
131
133
137
140
144
146
174
176
191
197
198


201
202
250
251
252
253
254
255
256
257
276
      Case 4:20-cv-05640-YGR Document 751 Filed 05/21/21 Page 4 of 23




PAGE FOUR EXHIBITS ADMITTED IN EVIDENCE:

300
301
305
314
315
326
335
347
364
365
367
371
372
373
374


403
404
405
406
407
408
411
413
414
415
416
417
418
420
421
422
428
432
436
438
442
446
452
464
465
      Case 4:20-cv-05640-YGR Document 751 Filed 05/21/21 Page 5 of 23




PAGE FIVE EXHIBITS ADMITTED INTO EVIDENCE:


505
523
526
533
544
545

602
603
604
605
606
607
608
609
610
611
612
625
634


721
741
744
747
756

827
842
845
855
856
857
858
863
864
865
868
869
870
871
872
       Case 4:20-cv-05640-YGR Document 751 Filed 05/21/21 Page 6 of 23




PAGE SIX EXHIBITS ADMITTED INTO EVIDENCE:

874
875
876
877
879
880
881
882
883
886
888
890
892
897
898

1000
1001
1002
1003
1004
1005
1006
1007
1008
1009
1010
1011
1012
1017
1022
1023
1024
1025
1026
1027
1030
1031
1032
1034
1035
1036
1037
1045
       Case 4:20-cv-05640-YGR Document 751 Filed 05/21/21 Page 7 of 23




PAGE SEVEN EXHIBITS ADMITTED INTO EVIDENCE:
1047
1049
1050
1054
1055
1056
1057
1059
1061
1066
1069
1070
1074
1075
1076
1077
1078
1079
1080
1084
1085
1086
1087
1088
1089
1090
1091
1092

1164
1165
1182
1183

1220

1677
1678
1667

1701
1703
1709
1714
1721
       Case 4:20-cv-05640-YGR Document 751 Filed 05/21/21 Page 8 of 23




PAGE EIGHT EXHIBITS ADMITTED INTO EVIDENCE:
1725
1813
1815
1817
1818
1849
1854
1855
1856
1883
1890
1891
1893
1894
1895
1896
1897
1899


1901
1906
1907
1908
1909
1910
1913
1914
1915
1916
1917
1918
1919
1920
1922
1932
1937
1938
1939
1940
1941
1947
1948
1949
       Case 4:20-cv-05640-YGR Document 751 Filed 05/21/21 Page 9 of 23




PAGE NINE EXHIBITS ADMITTED INTO EVIDENCE:

1950
1978

2001
2016
2017
2029
2031
2048
2052
2057
2060
2062
2065
2076
2084
2090
2093

2109
2116
2118
2123
2125
2126
2142
2173
2174
2176
2185
2189
2190
2194
2197

2202
2217
2218
2235
2273
2274
2280
2284
2296
       Case 4:20-cv-05640-YGR Document 751 Filed 05/21/21 Page 10 of 23




PAGE TEN EXHIBITS ADMITTED INTO EVIDENCE:

2300
2302
2303
2309
2311
2316
2325
2326
2328
2333
2337
2338
2350
2356
2362
2365
2366
2367
2371
2374
2378
2385
2386
2389
2390
2391
2392

2421
2435
2450
2451
2452
2455
2456
2457
2458
2463
2469
2476
2477
       Case 4:20-cv-05640-YGR Document 751 Filed 05/21/21 Page 11 of 23




PAGE ELEVEN EXHIBITS ADMITTED INTO EVIDENCE:

2500
2508
2519
2529
2531
2534
2535
2545
2547
2557
2558
2567
2568
2569
2570
2575
2576
2577
2578
2579
2581
2582
2583
2584
2585
2587
2588
2589
2590
2591
2598
2599

2600
2601
2602
2603
2618
       Case 4:20-cv-05640-YGR Document 751 Filed 05/21/21 Page 12 of 23




PAGE TWELVE EXHIBITS ADMITTED INTO EVIDENCE:

2619
2621
2622
2624
2668

2756
2776
2777
2778
2733
2790

2826
2882

2943
2946
2951
2952
2953

3052
3055
3060
3066
3067
3068
3069
3072
3077
3083
3084
3084-A
3094
3098

3115
3120
3122
3124
3125
3129
3131
       Case 4:20-cv-05640-YGR Document 751 Filed 05/21/21 Page 13 of 23




PAGE THIRTEEN EXHIBITS ADMITTED INTO EVIDENCE:
3133
3134
3138
3140
3144
3150
3152
3161
3166
3174
3177
3179
3193
3197
3198
3199

3202
3216
3221
3222
3229
3230
3233
3241
3242
3243
3248
3254
3255
3256
3258
3269
3287
3293
3297
3298

3305
3308
3317
3324
3328
3332
3343
       Case 4:20-cv-05640-YGR Document 751 Filed 05/21/21 Page 14 of 23




PAGE FOURTEEN EXHIBITS ADMITTED INTO EVIDENCE:
3359
3363
3364
3370
3390
3393
3399

3409
3411
3412
3414
3421
3422
3425
3426
3427
3433
3437
3441
3442
3448
3451
3453
3456
3457
3460
3462
3463
3464
3465
3467
3468
3472
3473
3478
3491
3494

3505
3512
3513
3519
3535
       Case 4:20-cv-05640-YGR Document 751 Filed 05/21/21 Page 15 of 23




PAGE FIFTEEN EXHIBITS ADMITTTED INTO EVIDENCE:

3536
3550
3552
3556
3559
3582
3583
3584
3585
3592
3598

3606
3616
3620
3629
3632
3636
3639
3641
3642
3650
3657
3659
3660
3661
3664
3676
3679
3681
3684
3691
3695
3696

3706
3709
3710
3712
3724
3732
3733
3734
3743
       Case 4:20-cv-05640-YGR Document 751 Filed 05/21/21 Page 16 of 23




PAGE SIXTEEN EXHBITS ADMITTED INTO EVIDENCE:
3746
3750
3756
3758
3760
3764
3765
3768
3774
3777
3778
3781
3782
3796

3800
3808
3811
3814
3815
3818
3823
3822
3836
3846
3851
3852
3867
3877
3879

3900
3901
3905
3906
3913
3917
3918
3922
3932
3933
3938
3943
3950
       Case 4:20-cv-05640-YGR Document 751 Filed 05/21/21 Page 17 of 23




PAGE SEVENTEEN EXHIBITS ADMITTED INTO EVIDENCE:
3951
3955
3961
3968
3986
3989
3993

4002
4010
4011
4013
4015
4018
4022
4024
4028
4036
4063
4066
4069
4072
4074
4080
4088
4089-A
4094
4096

4114
4115
4116
4119
4120
4121
4128
4131
4133
4136
4138
4140
4154
4162
4167
       Case 4:20-cv-05640-YGR Document 751 Filed 05/21/21 Page 18 of 23




PAGE EIGHTEEN EXHIBITS ADMITTED INTO EVIDENCE:
4168
4170
4172
4174
4177
4178
4192
4199

4200
4217
4219
4233
4239
4249
4270
4275
4278
4282
4285
4287
4231

4301
4302
4304
4308
4310
4312
4322
4325
4327
4329
4330
4331
4332
4333
4334
4335
4344
4348
4356
4361
4362
       Case 4:20-cv-05640-YGR Document 751 Filed 05/21/21 Page 19 of 23




PAGE NINETEEN EXHBITS ADMITTED INTO EVIDENCE:
4363
4371
4374
4376
4384
4389
4399

4400
4401
4403
4407
4411
4419
4424
4425
4433
4434
4435
4447
4449
4451
4457
4463
4468
4469
4477
4480
4488
4489
4493
4495
4496
4497
4499

4519
4520
4521
4526
4530
4555
4558
       Case 4:20-cv-05640-YGR Document 751 Filed 05/21/21 Page 20 of 23




PAGE TWENTY EXHIBITS ADMITTED INTO EVIDENCE:
4561
4564
4566
4569
4579
4581
4586
4595

4608
4610
4614
4616
1419
4623
4626
4627
4632
4637
4638
4641
4649
4650
4652
4661
4662
4663
4665
4669
4671
4672
4674
4679
4680

4713
4714
4715
4716
4753
4754
4755
4756
4757
4758
       Case 4:20-cv-05640-YGR Document 751 Filed 05/21/21 Page 21 of 23




PAGE TWENTY-ONE EXHIBTS ADMITTED IN EVIDENCE:
4759
4760
4761
4763
4765
4766
4767
4769
4770
4771
4773
4774
4777
4780
4782
4786
4787
4792
4793
4794
4796
4797
4798

4800
4802
4803
4806
4807
4808
4809
4810
4811
4812
4813
4815
4816
4817
4818
4819
4822
4823
4824
4855
       Case 4:20-cv-05640-YGR Document 751 Filed 05/21/21 Page 22 of 23




PAGE TWENTY-TWO EXHIBTS ADMITTED IN EVIDENCE:

4856
4857
4858
4859
4861
4866
4868
4871
4876
4872
4875
4876
4878
4880

4909
4918
4920
4922
4931
4934
4956
4959
4962
4966
4969
4975
4976
4982

5322
5326
5335
5363

5447
5467
5469
5471
5472
5473
5474
5475
       Case 4:20-cv-05640-YGR Document 751 Filed 05/21/21 Page 23 of 23




PAGE TWENTY-THREE EXHIBTS ADMITTED IN EVIDENCE:
5476
5477
5478
5479
5480
5481
5482
5483
5484
5485
5486
5487
5488
5492

5505
5518
5523
5532
5535
5536
5539
5540
5542
5544
5546
5548
5549
5550
5552
5555
5556
5557
5558
5559
5560
5561
5562
5567
5568
5573

5627
